FILED
                            NOT FOR PUBLICATION                             MAR 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PATRICK B. VAUGHN,                               No. 11-55707

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01351-DSF-PLA

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                       Argued and Submitted January 7, 2013
                               Pasadena, California

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and KORMAN,
Senior District Judge.**

       Appellant Patrick Vaughn (Vaughn) appeals the district court’s dismissal of

his negligence and unseaworthiness claims against the United States.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      The district court did not commit clear error in finding that Vaughn failed to

prove negligence under the Jones Act. The district court’s finding that Vaughn’s

injury was caused by his own decision to lift the life raft canister manually was

“plausible in light of the entire record, . . . [and we] may not reverse . . .” Balen v.

Holland Am. Line, Inc., 583 F.3d 647, 655 (9th Cir. 2009) (citations omitted).




      Nor did the district court commit clear error in finding that manual lifting of

life raft canisters was not an unsafe work method that rendered the Cape Jacob

unseaworthy. This finding was plausible given the multiple witnesses who testified

that it is incumbent upon seamen to manually lift life raft canisters in the course of

their duties. See Conrad v. United States, 447 F.3d 760, 768 (9th Cir. 2006) (noting

that a district court’s decision to credit testimony uncontroverted by extrinsic

evidence “can virtually never be clear error”) (citation omitted).

      AFFIRMED.




                                      Page 2 of 2